UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147193 COMMERICAL E-WASTE MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3370 N. Hayden Rd. #123-591 Scottsdale, AZ (Address of principal executive offices) (Zip Code) (863) 673-8353 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 11,000,000 shares (Class) (Outstanding as at May 12, 2010) COMMERCIAL E-WASTE MANAGEMENT, INC. Table of Contents Page PART I – FINANCIAL INFORMATION 3 Unaudited Financial Statements 3 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Management's Discussion and Analysis of Financial Condition and Results of Operation 11 Controls and Procedures 13 PART II – OTHER INFORMATION 15 Unregistered Sales of Equity Securities 15 Defaults Upon Senior Securities 15 Exhibits and Reports on Form 8-K 15 SIGNATURES 16 *EXPLANTORY NOTE – The Registrant has revised the Controls and Procedures section, beginning on page 13 of this Form 10-Q/A to include the disclosure required by Item 307 of Regulation S-K.Additionally, the Registrant had previously provided disclosure, pursuant to Item 308(a), in the Form 10-Q that was materially different from the Form 10-K for the year ended December 31, 2009, and has revised the Form 10-Q, accordingly.No changes were made to the financial statements or other disclosures in the Form 10-Q for the quarter ended March 31, 2009. 2 PART I – FINANCIAL INFORMATION Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's Annual Report on Form 10-K, filed with the Commission on March 12, 2009. 3 Commercial E-Waste Management, Inc. Condensed Balance Sheets March 31, December 31, (unaudited) (audited) Current assets: Cash $
